REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving obtaining an indicator to secure a traffic availability for a connection, wherein the traffic availability is related to how likely the connection will remain operable; determining that the network node is unable to secure resources to support the traffic availability; determining a lower traffic availability that can be secured, the lower traffic availability being lower than the traffic availability of the indicator; transmitting a negative response when the network node is unable to secure resources to support the traffic availability, wherein the negative response comprises the lower traffic availability; wherein the traffic availability comprises an availability parameter indicating the number of redundant communication paths, wherein the availability parameter indicates a number of redundant communications paths greater than one, wherein the method is repeated for any new request comprising an indicator to secure the lower traffic availability, among other claim limitations are non-obvious over the prior art. The closest prior art of record Raleigh teaches that network capacity is determined using various techniques, such as local device measurements; dedicated
local device measurement reports; BTS reports; other network element reports; by assessing, for example, a combination of one or more of available bandwidth, traffic delay or latency, available QoS level, variability in available band width, variability in latency, and/or variability in available QoS level, but does not teach determining a lower traffic availability that can be secured, the lower traffic availability being lower than the traffic availability of the indicator and therefore the claims are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415